Citation Nr: 1214927	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-50 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft (CABG) with sternal scar. 

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and December 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that in September 2010, during the pendency of the appeal, the Veteran withdrew his claim of an increased rating for his osteochondritis dissecans of the right knee with degenerative joint disease.  Therefore, that issue is no longer before the Board. 

The Veteran testified before the undersigned Veterans Law Judge in January 2012.  At that hearing the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  The Veteran's coronary artery disease is manifested by workload of 10 METS and not by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  The Veteran's right ear hearing loss disability currently is shown to be manifested at a level I hearing acuity, with a level II hearing acuity during the pendency of the appeal, and his left ear hearing loss currently is currently shown to be measured at an acuity level of IV. 


CONCLUSIONS OF LAW

1.   The criteria for an initial rating greater than 10 percent for coronary artery disease, status post CABG with sterna scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2011).

2.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran VCAA letters in January 2007, September 2009, and January 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Those letters also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his initial rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private treatment reports, VA treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  The Board notes that for the Veteran's coronary artery disease that in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

However, for the Veteran's bilateral hearing loss, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

Coronary Artery Disease

The December 2010 rating decision granted the Veteran service connection for coronary artery disease, status post CABG with sternal scar with an initial 10 percent disability rating, effective November 19, 2009. 

The rating criteria for arteriosclerotic heart disease (coronary artery disease) is under 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 10 percent disability rating is warranted when workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A rating of 30 percent is warranted when there is workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent disability rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

In May 2010 the Veteran was afforded a VA examination and he reported that as a result of his heart condition he experienced shortness of breath, dizziness, and fatigue.  He stated that these symptoms occurred constantly.  He reported that he did not have angina, syncope attacks, congestive heart failure, rheumatic heart disease, or a history of heart attacks.  He did have coronary bypass surgery in February 2005 with no chest pain since then and he had not had a heart valve replacement, a cardiac pacemaker implant, a cardiac transplant, an angioplasty, or an automated implantable cardioverter-defibrillator (ACID).  He reported no overall functional impairment from this condition.  The Veteran's stress test was within normal limits, his EKG was within normal limits, and he had a normal chest x-ray study.  On the treadmill stress test the Veteran achieved 10.5 METs.  The VA examiner stated that the Veteran complaint of shortness of breath on exertion was not of cardiac origin and that the Veteran was overweight and not in good physical condition.  It was also noted that the effect of the Veteran's condition on his usual occupation was that he was limited to a desk job due to shortness of breath with exertion and that his daily activities were affected by an inability to exercise due to the shortness of breath with exertion. 

The Veteran submitted private cardiology treatment notes.  In February 2006 and April 2007 the Veteran underwent a rest/stress gated sestamibi study with treadmill.  He exercised for 6 minutes and 40 seconds in February 2006 and 7 minutes in April 2007 and he experienced shortness of breath both times.  Both studies concluded as a normal gates stress sestamibi study.  In November 2008 and June 2011 the Veteran underwent a rest/gated stress myocardial perfusion with wall motion.  In November 2008 the Veteran exercised for 7 hours and 38 minutes and in June 2011 the Veteran exercised for 7 hours and 22 minutes.  At both examinations the Veteran's METS was 10 and in June 2011 it was noted that the reason for stress termination was that he reached maximal exercise and at both examinations he had no symptoms.  Also at both examinations his baseline resting ECG was normal, in November 2008 the ECG conclusion was equivocal, and in June 2011 it was normal; at both examinations the baseline EKG showed normal sinus rhythm and with exercise the EKG showed sinus tachycardia, it was noted in November 2008 that it also showed ST depression and no angina and in June 2011 it was noted that there was no ischemia.  In November 2008 and June 2011 it was noted that the quality of the perfusion/wall motion was good and the post stress left ventricle was normal in size.  Post-stress there was a normal pattern of perfusion in all myocardial regions and resting imaged showed no change in perfusion pattern.  Analysis of post exercise quantitive gated SPECT images showed a normal pattern of systolic thickening and normal wall motion in all regions.  The post stress ejection fraction and the calculated rest ejection fraction were both 66% in November 2008 and the post stress ejection fraction was 68%.   

In addition, the Veteran's private treatment records include echocardiography reports from August 2007, October 2008, and May 2011.   The tests in August 2007, October 2008 revealed a mildly dilated left ventricle; in August 2007, October 2008, and May 2011 the left ventricular wall had a normal thickness; in October 2008 there was a mild global hypokinesis of LV contractility; in October, the left ventricular systolic function was moderately depressed while in August 2007 it was noted to be moderately impaired, and in May 2011 it was normal; in October 2008 the left atrial was normal size; in October 2008 and May 2011, the right ventricle was normal in size and the right atrium was normal in size and function; in August 2007 and October 2008 the aortic valve was trileaflet and appeared structurally normal; in October 2008 and May 2011the mitral valve was normal; in October 2008 the tricuspid valve and right sided chambers were normal; in October 2008 and May 2011 mild tricuspid regurgitation was present; in October 2008 the pulmonic valve appeared structurally normal with a physiologic degree of pulmonic regurgitation; and in October 2008 and May 2011there was no pericardial effusion.  

The Board finds that the Veteran's coronary artery disease does not warrant a higher initial rating.  In order for the Veteran to warrant the next higher 30 percent disability rating there needs to be evidence workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  None of the Veteran's private or VA examinations (as noted in January 2008, May 2010, and June 2011) revealed a METs less than 10; thus, there is no evidence that it is greater than 5 METs but not greater than 7 METs.  In addition, there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's coronary artery disease is contemplated by the rating criteria.  At the May 2010 VA examination the VA examiner stated that the Veteran was limited to a desk job because of shortness of breath; thus, the Board finds that the Veteran's coronary artery disease does not markedly interfere with his employment.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's coronary artery disease does not warrant an initial rating in excess of 10 percent.  The preponderance of the evidence is against a finding that the Veteran's coronary artery disease is manifested by workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Thus, an initial rating in excess of 10 percent is not warranted. 

Hearing Loss

By way of the March 2007 rating decision, the RO continued the noncompensable rating for the Veteran's bilateral hearing loss.  The Veteran's hearing loss has been rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100 since May 17, 1972.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a compensable rating for his bilateral hearing loss. 

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are than charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  

Effective on June 10, 1999, there are two provisions for evaluating veterans with exceptional patterns of hearing impairment that cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85 as discussed hereinabove.  These provisions apply when the puretone threshold at each of the four specified frequencies is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

As noted, the Veteran's hearing loss does not fit either of these situations, so his hearing loss is calculated under Tables VI and VII.  There are three audiological evaluations of record: January 2007 VA examination, November 2009 VA examination, and a January 2010 VA examination.  

At the January 2007 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
35
50
65
46
LEFT
N/A
30
50
85
95
65

The speech recognition score for the right ear was 86 percent and the left ear was 80 percent.  The examiner's impression was that the Veteran had mild to severe hearing loss in the right ear and a mild to profound sensorineural hearing loss in the left ear.  The reasons were the subjective reported level of hearing difficulty claimed and objectively audiometric test results supported the reported hearing loss.   

At the November 2009 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
50
55
60
49
LEFT
N/A
30
60
90
95
69

The speech recognition score for the right ear was 88 percent and the left ear was 86 percent.  The examiner's impression was that the Veteran had mild sloping to severe hearing loss in the right ear from 1000 Hertz to 8000 Hertz with normal mild ear function and in the left ear a mild sloping to profound sensorineural hearing loss from 500 Hertz to 8000 Hertz with normal mild ear function.  It was noted that hearing was not expected to improve with medical intervention.   

At the January 2010 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
40
50
60
45
LEFT
N/A
25
50
85
90
63

The speech recognition score for the right ear was 92 percent and the left ear was 80 percent.  The examiner's impression was that the Veteran had moderate sensorineural hearing loss in the right ear and moderately severe sensorineaural sensorineural hearing loss in the left ear.  

After a careful review of the Veteran's claims file the Board finds that the Veteran's service-connected bilateral hearing loss does not warrant an increased rating.  Applying the determinations of the January 2007 examination to Table VI, the Veteran's right ear (puretone average 46 and speech discrimination 86 percent) is a Level II hearing loss and the Veteran's left ear (puretone average 65 and speech discrimination 80 percent) is a Level IV hearing loss.  When a Level II and Level IV hearing loss are charted in Table VII, the result is a zero percent (noncompensable) rating.  Applying the determinations of the November 2009 examination to Table VI, the Veteran's right ear (puretone average 49 and speech discrimination 88 percent) is a Level II hearing loss and the Veteran's left ear (puretone average 69 and speech discrimination 86 percent) is a Level III hearing loss.  When a Level II and Level III hearing loss are charted in Table VII, the result is a zero percent (noncompensable) rating.  Applying the determinations of the January 2010 examination to Table VI, the Veteran's right ear (puretone average 45 and speech discrimination 92 percent) is a Level I hearing loss and the Veteran's left ear (puretone average 63 and speech discrimination 80 percent) is a Level IV hearing loss.  When a Level I and Level IV hearing loss is charted in Table VII, the result is a zero percent (noncompensable) rating.  Therefore, the Board accordingly finds that a compensable rating for his service-connected bilateral hearing loss is not assignable.  

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected bilateral hearing loss.  The Board notes that at the January 2010 VA examination the examiner stated that the Veteran could not communicate effectively because he could not hear clearly.  However, the Board finds that there is no indication of undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities).  Therefore, the Board finds that an extraschedular rating is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss since when his VA examination results are charted in Table VII, the result is a zero percent.  Therefore, a compensable rating for bilateral hearing loss is not warranted.   


ORDER

An initial rating in excess of 10 percent for coronary artery disease, status post CABG with sternal scar is denied. 

An increased (compensable) rating for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


